                                       1   Lawrance A. Bohm (SBN: 208716)
                                           lbohm@bohmlaw.com
                                       2   Derek K. Ulmer (SBN: 318255)
                                       3   dulmer@bohmlaw.com
                                           BOHM LAW GROUP, INC.
                                       4   4600 Northgate Boulevard, Suite 210
                                           Sacramento, California 95834
                                       5   Telephone: 916.927.5574
                                       6   Facsimile: 916.927.2046

                                       7   Robert L. Boucher (SBN: 244760)
                                           robert@boucher-law.com
                                       8   BOUCHER LAW
                                       9   2121 Natomas Crossing Drive, Suite 200-239
                                           Sacramento, CA 95834
                                      10   Telephone: 916.974.975
                                      11   Attorneys for Plaintiffs,
                                           ROBERT TERRY,
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12   CREST CORPORATION,
   SACRAMENTO, CALIFORNIA 95834




                                      13   and CREST IRREVOCABLE BUSINESS
       BOHM LAW GROUP, INC.




                                           TRUST DBA FREEDOM MEDIA
                                      14
                                      15                                  UNITED STATES DISTRICT COURT
                                      16                                 EASTERN DISTRICT OF CALIFORNIA
                                      17   ROBERT TERRY, CREST CORPORATION,                        Case No.: 2:16-cv-00806-WBS-AC
                                           and CREST IRREVOCABLE BUSINESS
                                      18
                                           TRUST DBA FREEDOM MEDIA,                                ORDER GRANTING THIRD JOINT
                                      19                                                           STIPULATION OF THE
                                                   Plaintiffs,
                                      20                                                           PARTIES TO CONTINUE
                                                   v.                                              DISCOVERY DATES AND
                                      21                                                           MODIFY SCHEDULING ORDER
                                      22   REGISTER TAPES UNLIMITED, INC.;
                                           EDWARD “DOUG” ENDSLEY;                                   Assigned to Honorable William B. Shubb
                                      23   ASHLEY MATE;                                                  for All Purposed; Courtroom 5
                                           and DOES 1 through 50, inclusive,
                                      24                                                           Action Filed:     January 26, 2016
                                      25           Defendants.                                     Trial Date:       April 2, 2019

                                      26
                                      27   ///

                                      28   ///
                                                                                               1

                                           [Proposed] Order Granting Third Joint Stipulation of the Parties to Continue     Lawrance A. Bohm, Esq.
                                           Discovery Dates and Modify Scheduling Order                                         Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                           Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
                                       1           The Second Joint Stipulation of the Parties to Continue Discovery Dates and Modify
                                       2   Scheduling Order is hereby GRANTED as follows:
                                       3               1. A continuance of non-expert discovery from November 16, 2018 to
                                       4                   January 2, 2019 (see ECF No. 80);
                                       5               2. A continuance of expert disclosure to January 25, 2019 (one month
                                       6                   after the completion of written and deposition discovery);
                                       7               3. A continuance of the last day to file dispositive motions from January
                                       8                   4, 2019 to January 25, 2019;
                                       9               4. A continuance of rebuttal expert discovery from February 1 to
                                      10                   February 15, 2019 (ECF No. 80);
                                      11               5. A continuance of the pre-trial conference from February 25 to March
4600 NORTHGATE BOULEVARD, SUITE 210




                                      12                   4, 2019 at 1:30pm in Courtroom 5, and
   SACRAMENTO, CALIFORNIA 95834




                                      13               6. Trial to remain as scheduled for April 2, 2019;
       BOHM LAW GROUP, INC.




                                      14
                                      15   IT IS SO ORDERED.
                                      16   Dated: October 31, 2018
                                      17
                                      18
                                      19
                                      20
                                      21
                                      22
                                      23
                                      24
                                      25
                                      26
                                      27
                                      28
                                                                                               2

                                           [Proposed] Order Granting Third Joint Stipulation of the Parties to Continue   Lawrance A. Bohm, Esq.
                                           Discovery Dates and Modify Scheduling Order                                       Derek K. Ulmer, Esq.
                                           Terry, et al. v. Register Tapes Unlimited, Inc., et al.                         Robert L. Boucher, Esq.
                                           Case No.: 2:16-cv-00806-WBS-AC
